Citation Nr: 0202076	
Decision Date: 03/04/02    Archive Date: 03/15/02

DOCKET NO.  95-26076	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs (VA) Regional Office (RO)
in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to secondary service connection for diabetes 
mellitus.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart


WITNESS AT HEARING ON APPEAL

Appellant



INTRODUCTION

The veteran served on active duty from May 1966 to January 
1970, including service in Vietnam.

This case came to the Board of Veterans' Appeals (Board) from 
a May 1995 RO decision which denied secondary service 
connection for diabetes mellitus (claimed as secondary to 
service-connected post-traumatic stress disorder (PTSD)).  
The Board denied this claim in a September 1998 decision.  
The veteran then appealed to the U.S. Court of Appeals for 
Veterans Claims (Court).  A May 1999 Court order vacated the 
Board decision on this issue and remanded the matter for 
further action.  An April 2000 Board decision again denied 
secondary service connection for diabetes mellitus.  The 
veteran again appealed to the Court.  A September 2001 Court 
order vacated the Board decision on this issue and remanded 
the matter for further action.


FINDINGS OF FACT

In February 2002, the Board received written communications 
from the veteran and his representative indicating that the 
appeal of secondary service connection for diabetes mellitus 
was being withdrawn.  [The Board was also informed by the RO 
that it had recently granted service connection for diabetes 
mellitus as due to herbicide (e.g., Agent Orange) exposure 
during the veteran's service in Vietnam; such action was 
taken based on a change in regulation which became effective 
on July 9, 2001.]


CONCLUSION OF LAW

The criteria for withdrawal of a substantive appeal by the 
appellant have been met.
38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. §§ 20.202, 20.204 
(2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A substantive appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. §§ 20.202, 20.204.  The veteran has 
withdrawn his appeal for secondary service connection for 
diabetes (the RO has recently granted presumptive service 
connection for diabetes based on a recent change in 
regulation) and, hence, there remain no allegations of errors 
of fact or law for appellate consideration.  Accordingly, the 
Board does not have jurisdiction to review the appeal and it 
is dismissed.


ORDER

The appeal for secondary service connection for diabetes 
mellitus is dismissed.


		
L.W. TOBIN
Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 



